 


 HR 6532 ENR: To amend the Internal Revenue Code of 1986 to restore the Highway Trust Fund balance.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6532 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to restore the Highway Trust Fund balance. 
 
 
1.Restoration of Highway Trust Fund balance 
(a)In generalSubsection (f) of section 9503 of the Internal Revenue Code of 1986 (relating to determination of trust fund balances after September 30, 1998) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving such subparagraphs 2 ems to the right, 
(2)by striking For purposes and inserting the following: 
 
(1)In generalFor purposes, 
(3)by moving the flush sentence at the end of paragraph (1), as so amended, 2 ems to the right, and 
(4)by adding at the end the following new paragraph: 
 
(2)Restoration of fund balanceOut of money in the Treasury not otherwise appropriated, there is hereby appropriated to the Highway Trust Fund $8,017,000,000.. 
(b)Conforming amendmentThe last sentence of section 9503(f)(1) of the Internal Revenue Code of 1986, as amended by subsection (a), is amended by striking subsection and inserting paragraph. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
